Citation Nr: 0803744	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected anxiety disorder, not otherwise specified, 
(subthreshold PTSD), moderate dysthymic disorder.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Service-connected anxiety disorder, not otherwise 
specified, (subthreshold PTSD), moderate dysthymic disorder 
is productive of symptoms having a moderate impact on 
relational and occupational functioning, which include 
difficulty in managing anger resulting in altercations with 
those in authority; decreased sleep with war-related 
nightmares about once per month; decreased motivation and 
pleasure; working effectively in an environment with little 
contact with authority figures and looking forward to 
retirement; few close relationships, and engaging in solitary 
physical activities, such as fishing and hunting, but no 
social anxiety; occasional episodes of racing heartbeat and 
shortness of breath when waking suddenly; moderate 
irritability and hypervigilence and exaggerated startle 
response; anxious affect; and tense appearance.

3.  Service-connected anxiety disorder, not otherwise 
specified, (subthreshold PTSD), moderate dysthymic disorder 
is not manifested by occupational and social impairment with 
reduced reliability and productivity, as demonstrated by the 
veteran having current employment and positive goals such as 
looking forward to retirement, a good relationship with his 
spouse and adult children, and no more than the expected 
amount of anxiety from dealings with his teenage 
stepdaughter; denying social problems or clear social 
anxiety; exhibiting normal and coherent speech, linear 
thought processes, good insight, judgment, and remote and 
recent memory, and orientation to time, place, and person; 
and having some emotional difficulties, but generally 
adequate functioning in most areas of his life. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected anxiety disorder, not otherwise 
specified, (subthreshold PTSD), moderate dysthymic disorder 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9413.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for PTSD in August 2004.  
The initial decision issued in December 2004 granted service 
connection for service-connected anxiety disorder, not 
otherwise specified, (subthreshold PTSD), moderate dysthymic 
disorder and assigned an initial 30 percent disability 
rating, effective August 26, 2004.  The veteran thereafter 
appealed with respect to the initially assigned disability 
rating.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for PTSD in 
September 2004, prior to the issuance of the December 2004 
rating decision.  No additional VCAA letters were sent to the 
veteran; however, he was notified in March 2006 of the 
evidence necessary to substantiate a disability rating and 
effective date for the disability on appeal. 

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the 
Court has held that a claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper VA process.  See Pelegrini at 120-123; see also 
38 C.F.R. § 20.1102 (2007) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  
In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121.  In this regard, the letter sent to him in September 
2004 advised him of the evidence necessary to establish 
service connection, what evidence VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA, and advised him to send any relevant 
evidence in his possession to VA.  

Thus, the Board concludes that, having received a fully 
compliant VCAA notice prior to issuance of the original 
decision, the veteran had knowledge of his and VA's 
responsibilities in developing claims, to include his initial 
rating claim.  Further, after the March 2006 notice in 
accordance with Dingess/Hartman, the veteran's initial rating 
claim was readjudicated and a supplemental statement of the 
case issued.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, 499 F.3d 1317  
(Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  Therefore, despite the 
inadequate timing of the notice provided to the veteran as to 
his increased rating claim, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard at 394 (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, and October 2004 and 
March 2006 VA examination reports were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The veteran has identified no additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's psychiatric disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected psychiatric disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's service-connected psychiatric disability is 
assigned a 30 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2007).  The veteran contends 
that his symptomology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.  In the informal hearing presentation, the 
veteran's representative specifically argued that a 70 
percent rating evaluation is substantiated by the evidence.

The Board initially notes that the veteran's disability of 
service-connected anxiety disorder, not otherwise specified, 
(subthreshold PTSD), moderate dysthymic disorder, is 
currently evaluated under Diagnostic Code 9432, bipolar 
disorder.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the 
present case, the Board observes that the veteran does not 
have a current diagnosis of bipolar disorder.  Therefore, the 
Board has determined that the symptomatology of the veteran's 
service-connected anxiety disorder, not otherwise specified, 
(subthreshold PTSD), moderate dysthymic disorder is more 
appropriately rated under Diagnostic Code 9413, anxiety 
disorder, not otherwise specified, which appears to be his 
primary diagnosis.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  As all mental disabilities are rated under the 
same General Rating Formula for Mental Disorders, which is 
discussed below, and the veteran was fully informed by the 
AOJ of the rating criteria under the General Rating Formula, 
the Board finds no prejudice to him in changing the 
diagnostic code assigned to his service-connected disability. 

As indicated, the regulations establish a General Rating 
Formula.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9413.

Initially, the Board notes that the veteran has submitted 
private treatment records dated from September 1992 to 
November 1999.  As the veteran filed his original claim for 
service connection in August 2004, the Board determines that 
this evidence is not probative of the severity of the 
veteran's service-connected psychiatric disability at the 
time he applied for benefits or during the subsequent appeal 
period.  Additionally, to the extent these records address 
the veteran's contemporaneous psychiatric treatment, the 
symptomology noted is not inconsistent with his current 
symptomology, or the 30 percent disability rating assigned.

Within the appeal period, the medical evidence of record 
includes October 2004 and March 2006 VA examination reports.  
At the October 2004 VA examination, the veteran reported that 
he does not develop real closeness, but otherwise does not 
really have social problems.  He had three prior marriages, 
but he described a good relationship with his spouse of four 
years with good communication, as well as close relationships 
with his adult children.  He described not liking crowds, but 
denied clear social anxiety symptoms.  His activities 
included running, fishing, and building fishing rods.  

The veteran indicated that he had previously lost a job 
because he fought with a customer and used profanities and 
that he was currently employed at DART in transportation 
management, where he had been reprimanded and referred for an 
anger management course.  He denied any current substance 
abuse.  He described his mood as frustrated and stated that 
he felt a little irritable and that he had felt down for the 
past five or six years; however, he denied feelings of 
hopelessness or helplessness.  The veteran reported decreased 
appetite, as well as decreased motivation and decreased 
pleasure in some things.  He indicated that his attention, 
concentration, and sleep were not good, and that he tended to 
worry.  Self-esteem was reported as variable.  He reported 
periods of racing heart and shortness of breath, which would 
occur when he woke suddenly; these episodes occurred in 
patterns, with a number happening within weeks of each other, 
but a year between periods.  The veteran related that he had 
difficulty managing anger and that he reacts quickly.  
Further, he indicated having moderate hypervigilence and 
strong startle response.  Auditory and visual hallucinations, 
delusional beliefs, frank paranoid ideation, and re-
experiencing traumatic events and avoidance symptoms were 
denied.  

The examiner observed that the veteran was well-groomed and 
oriented to person, place, and time.  The examiner also noted 
that he appeared tense and somewhat overcontrolled.  Recent 
and remote memory appeared very good.  Speech was within 
normal limits of rate, intonation, and volume.  Thought 
processes were linear.  Insight and judgment appeared good.  
Affect was generally euthymic, with the veteran becoming 
tearful when discussing Vietnam.  The examiner reported that 
the veteran's hyperarousal symptoms, to include disrupted 
sleep, irritability, hypervigilance, and exaggerated startle 
response were at least in the moderate range, and that they 
had a moderate impact on relational and occupational 
functioning.  He also indicated that the veteran's 
irritability and difficulties managing his anger have 
negatively impacted work and personal relationships.  
However, the examiner noted that while the veteran is 
experiencing some emotional difficulties, he generally 
functions adequately in most areas of his life.  The examiner 
assessed a Global Assesment of Functioning (GAF) score of 68.

At the March 2006 VA examination, the veteran reported that a 
year before he had switched to the night shift at DART at the 
recommendation of his employer who thought the shift would be 
better for him as there would be no management personnel 
around with whom he could fight.  He indicated that he 
becomes argumentative with people in authority, particularly 
when he feels they do not know as much as he does.  The 
examiner stated that this switch probably forestalled a 
crisis.  The veteran was looking forward to retirement in 5 
or 6 years.  He indicated that he goes fishing, and hunting, 
and continues to be physically active.  He denied suicidal 
ideation and violence toward people or objects.   He reported 
that he sleeps about 6 hours per night, with war-related 
nightmares occurring about once per month.  He stated that he 
thinks about Vietnam daily, but that these thoughts do not 
destroy his concentration.  Stress and anxiety in dealing 
with his teenage stepdaughter was reported, but the examiner 
found it to be no more than expected. 

The examiner observed that the veteran appeared reasonably 
neat in appearance, pleasant, oriented, alert, and 
cooperative, but rather tense.  Affect was reported as 
characterized by some anxiety.  Speech was normal in 
mechanics and content, and consistent with affect, and 
associations were coherent and relevant.  Intellectual 
functioning was grossly intact.  The examiner noted that the 
veteran had positive goals and was looking forward to 
retirement.  A GAF score was of 60 was assigned. 

The Board notes that the veteran has been assigned GAF scores 
ranging from 60 to 68 based upon his psychiatric impairment.  
A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.  While a GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126(a).

Taking the relevant evidence into account, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 30 percent for service-connected anxiety disorder, 
not otherwise specified, (subthreshold PTSD), moderate 
dysthymic disorder.  38 C.F.R. §4.130, Diagnostic Code 9413.  
Specifically, the Board determines that the veteran's 
symptoms at their most severe encompass difficulty in 
managing anger resulting in altercations with those in 
authority; decreased sleep with war-related nightmares about 
once per month; decreased motivation and pleasure; few close 
relationships and engaging in solitary physical activities, 
such as fishing and hunting, but no social anxiety; 
occasional episodes of racing heartbeat and shortness of 
breath when waking suddenly; moderate irritability, 
hypervigilence, and exaggerated startle response; anxious 
affect; and tense appearance. 

The Board finds that, although some of the veteran's 
symptomology may support a 50 percent rating, the overall 
picture of his disability does not more nearly approximate 
the higher rating.  Specifically, the evidence does not 
indicate that the degree of occupational and social 
impairment the veteran exhibits results in reduced 
reliability and productivity.  Further, he does not display 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; or impairment of short- and long-term memory.  He 
exhibits normal and coherent speech, good insight, good 
remote and recent memory, and orientation to time, place, and 
person.  The veteran has indicated lack of motivation and 
reported his mood as depressed; however, his judgment and 
thought processes are not impaired.  Although the veteran has 
few close relationships and difficulty at work when relating 
to those in authority, the Board does not find that this 
translates into overall difficulty in establishing and 
maintaining effective work and social relationships.  In 
fact, the evidence shows that the veteran is currently 
working and looking forward to retirement in a few years.  
There is no evidence that the veteran currently has 
difficulty relating to co-workers who are not in authority 
positions, and the close relationships he has are reportedly 
good, with good communication and with the expected amount of 
anxiety in relating to his teenage stepdaughter.  
Accordingly, the Board finds that the veteran's symptomology 
does not warrant a rating in excess of 30 percent.

As the veteran's symptomology does not reflect a 50 percent 
rating, it would not support a rating in excess of 50 
percent.  However, the Board observes that the veteran's 
representative has specifically argued for a 70 percent 
rating, and thus, the Board addresses that rating in detail.  
The Board finds that a 70 percent rating is not warranted in 
that, although the veteran has some deficiencies in work and 
mood, his judgment and thinking do not appear impaired.  
Additionally, although he has been married multiple times, 
his current family relationships are reported as good.  He 
has also not displayed other symptoms typical of a 70 percent 
rating, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or a gross inability to establish and maintain effective 
relationships.  Although the veteran has had anger management 
difficulties at work, which appear to have resulted in a 
change of shifts to avoid authority figures, his current work 
product and relationships are not reported to be ineffective.  
Thus, the Board determines that, considering all of the 
veteran's symptomology, the veteran's disability does not 
more closely approximate a 70 percent rating.  Thus, as 
discussed, the Board concludes that a rating in excess of 30 
percent is not warranted for the veteran's service-connected 
psychiatric disorder.

Consideration has been given to the veteran's own statements 
and the arguments of the veteran's representative regarding 
the severity of his symptoms.  However, such statements alone 
are not competent evidence since only those with specialized 
knowledge are competent to render an opinion concerning the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against an initial rating in excess of 30 
percent.  As the veteran's symptomology does not more closely 
approximate a rating in excess of 30 percent, the doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra at 55.

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected anxiety disorder, not 
otherwise specified, (subthreshold PTSD), moderate dysthymic 
disorder presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected anxiety disorder, not otherwise specified, 
(subthreshold PTSD), moderate dysthymic disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


